DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-30 are pending and examined.

Specification
It is suggested that the title of the invention be amended to “Tomato Line SENG9234”.
The abstract should be amended to remove references to tomato hybrid HN5003.

Claim Objections
In claim 27, it is recommended the limitation “and has” be replaced with --conferring--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 19-25, 27 and 28 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is drawn to a progeny tomato plant derived from line SENG9234 that comprises at least 90% of the alleles of SENG9234.
The metes and bounds of the claim are indefinite because it is not clear as to how one would determine which alleles are included in the at least 90% and because it is not clear if the progeny would be heterozygous or homozygous for the alleles of which SENG9234 comprise. Thus, the plants as encompassed by the claim are unclear.
Claim 19 is drawn to a plant of tomato line SENG9234 having been deposited under NCIMB Accession No. 43381 further comprising a single locus conversion.
The tomato line SENG9234 is of a deposited seed and has a particular genome. Therefore, the metes and bounds of the claim are indefinite because it is unclear how the hybrid further comprises a single locus conversion.
To overcome this rejection it is suggested that the claim be amended as follows: following the limitation “a single locus conversion”, insert the limitation --, wherein said single locus conversion is introduced by backcrossing, genetic transformation or gene editing.
Claim 22 is drawn to a method for introducing a desired added trait into tomato line SENG9234 by repeating steps (c) and (d) wherein in step (c) the selected backcross progeny produced in step (d) us used in plant of the progeny of step (b).
The metes and bounds of the claims are indefinite because the method steps are unclear. Namely, the method of step (c) refers back to step (a) whereas the method step of (e) recites that step (c) uses progeny in step (d) as opposed to step (b).
Claim 27 is drawn to a tomato plant comprising a transgene and the characteristics of tomato hybrid HN5003. The metes and bounds of the claim are indefinite because it is not clear how one arrives at this plant when the parental line is tomato line SENG9234 comprising an introduced transgene.
To overcome this rejection Applicant is advised to replace the limitation “hybrid HN5003” with --line SENG9234--.
Claims 20, 21, 23-25 and 28 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 6, 7, 16 and 23 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claim 5 is drawn to a progeny tomato plant derived from a plant of tomato line SENG9234 produced from a seed deposited under NCIMB Accession No. 43381 wherein the tomato plant comprises at least 90% of the alleles of said plant and is characterized by dark purple color.
Claims 16 and 23 drawn to a tomato seed of a tomato derived from the tomato line SENG9234 or having an introduced trait produced by crossing tomato line SENG9234 with a different tomato plant to produce seed and growing and crossing a plant from said seed with a different tomato plant for one or more times.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP 2163.
	Here, while the specification describes that tomato line SENG9234 has various phenotypic traits and resistances (e.g., see Table beginning at p. 20), the specification fails to describe any alleles of the deposited variety or a nexus between the alleles and observed phenotypes.
	Thus, claim 5 encompasses an exhaustive genus of tomato plants that may differ from the described and deposited variety: the plants may be “derived from” SENG9234 and thus need not comprise the same genome of said hybrid. Additionally, the alleles comprised in the plant derived from SENG9234 may be homozygous or heterozygous.
However, because the specification fails to adequately describe a representative number alleles from the deposited variety which are dominant or recessive and are homozygous or heterozygous, and thus a representative number of plants, one of skill in the art would be unable to recognize the tomato hybrid plants as encompassed by the claim.
Regarding claim 6, the specification states “a plant part” includes an embryo and seed of tomato line SENG9234 (p. 17), which are progeny plant materials obtained by crossing tomato line SENG9234 with a genetically different plant. 
When tomato line SENG9234 is crossed with an unknown parent, it is unpredictable what genetic material its F1 progenies or progenies of subsequent generations would inherit. 
The specification does not disclose a representative number of F1 progenies or progenies of subsequent generations of tomato line SENG9234 to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed progenies. 
No identifying characteristics are set forth for the F1 progenies or progenies of subsequent generations. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F1 progenies and progenies of subsequent generations, absent further guidance. Thus, the claimed F1 and F1+ progeny seeds, embryos and plants lack adequate written description.	
	Claims 16 and 23 present a similar issue: the method for producing the seed which is derived from the deposited variety yields an exhaustive genus of seeds that are not required to possess any of the characteristics of the deposited variety.
Therefore, the specification has not adequately described these seeds or plants grown therefrom such that one of skill in the art would be unable to recognize seeds which are derived from the deposited variety.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 6, 16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weerdenburg (Patent No. US 9,832,944 B2).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 5 is drawn to a progeny tomato plant derived from a plant of tomato line SENG9234 produced from a seed deposited under NCIMB Accession No. 43381 wherein the tomato plant comprises at least 90% of the alleles of said plant and is characterized by dark purple color.
Claim 16 is drawn to a tomato seed of a tomato derived from the tomato line SENG9234 produced by crossing tomato line SENG9234 with a different tomato plant to produce seed and growing and crossing a plant from said seed with a different tomato plant for one or more times.
Claims 16 and 23 drawn to a tomato seed of a tomato derived from the tomato line SENG9234 or having an introduced trait produced by crossing tomato line SENG9234 with a different tomato plant to produce seed and growing and crossing a plant from said seed with a different tomato plant for one or more times.
Weerdenburg discloses tomato variety 72-630 RZ having many of the same morphological, physiological and disease/pest resistances (e.g. see col. 10, Table 1).
As noted above, the claims do not require the plant to retain any of the genome or characteristics of the deposited variety HN5003. Thus, any tomato plant having many of the same characteristics would be structurally indistinguishable from the plant as instantly claimed.
Therefore, the plant parts, progeny and plants produced by the methods as noted above and are anticipated by Weerdenburg.



Allowable Subject Matter 
Claims 1-4, 8-15, 17, 18, 26 and 29-30 appear to be allowable and free of the prior art.

Conclusion
Claims 5-7, 16, 19-25, 27 and 28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662